 1   Danielle M. Forbes (SBN 193851)
     WRITERS GUILD OF AMERICA, WEST, INC.
 2   7000 West Third Street
     Los Angeles, CA 90048
 3   Telephone: (323) 782-4521
     Fax: (323) 782-4806
 4   Attorney for Applicant/Judgment Creditor
        Writers Guild of America, West, Inc.
 5
     Matthew Mickelson
 6   Law Offices of Matthew C. Mickelson
     16055 Ventura Blvd., Ste. 1230
 7   Encino, CA 91436
     Telephone: (818) 382-3360
 8   Attorney for Applicant/Judgment Creditor
        Trina Calderon
 9
10
11
                               UNITED STATES DISTRICT COURT
12
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14
                                                           CASE No. 09-03870 GHK
15   Writers Guild Of America, West, Inc., a               (VBKx)
     California corporation and Trina Calderon,
16                                                         RENEWAL OF
                                                           JUDGMENT BY CLERK
17                            Applicants and
                              Judgment Creditors,
18                                                         Kiry K. Gray
     vs.                                                   Clerk of United States
19                                                         District Court
     Slate Of Eight, LLC, and Alan Jacobs,
20
                              Respondents and
21                            Judgment Debtors.
22   Relating to unpaid compensation in connection
     with the theatrical motion picture project entitled
23   “DOWN FOR LIFE.”
24
25         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
26         The Court, having considered the Application for Renewal of Order and Judgment
27   Originally Entered August 3, 2009, of Applicants/Judgment Creditors Writers Guild of
28   America, West, Inc. (“WGAW”) and Trina Calderon:



                                                   1
 1         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Order and
 2   Judgment entered August 3, 2009, is renewed by Kiry K. Gray, Clerk of United States
 3   District Court as follows:
 4         1.     The Judgment is renewed in the amount of $80,708.13 as follows:
 5                (a)   Respondents/Judgement Debtors Slate of Eight, LLC, and Alan Jacobs
 6                      are jointly ordered to immediately pay the WGAW on behalf of Alan
 7                      Jacobs the amount of $28,250;
 8                (b)   Respondents/Judgment Debtors Slate of Eight, LLC, and Alan Jacobs
 9                      are jointly ordered to immediately pay to the WGAW attorney’s fees
10                      in the amount of $2,500 and costs in the amount of $350;
11                (c)   Respondents/Judgment Debtors Slate of Eight, LLC and Alan Jacob
12                      remain jointly and severally liable for, and shall immediately pay,
13                      $49,608.13 to Trina Calderon, which amount represents interest
14                      accrued in the amount of $24,769.26 after Judgment computed from
15                      July 27, 2007, to January 12, 2015, the balance of $13,735 remaining
16                      after partial payment by Respondents/Judgment Debtors, and interest
17                      accrued in the amount $11,113.87 after partial payment computed from
18                      January 12, 2015, through July 12, 2019.
19         2.     The current amount owed by Respondents is $80,708.13. Please see the
20   attached Exhibit for calculations.
21
22
23            July 12, 2019
     Dated: ______________                   _______________________________________
24
                                             Deputy Clerk

25
26     KIRY K. GRAY, CLERK OF COURT
27
28




                                                 2
                       Breakdown of Principal of Interest
                     Exhibit - Renewal of Judgment by Clerk
Amount Due as of Filing of Renewal
Judgment Assigned to Calderon ("Calderon Portion")
Principal amount due for unpaid compensation to Tina Calderon    $ 18,425.00
Daily interest accruing monthly at 1.5% per month                $      9.08
Interest accrued since July 27, 2007 through January 12, 2015    $ 24,769.26
Partial payment for Release of Lien                              $ (4,700.00)
Interest accrued since January 12, 2015 through July 12, 2019     $11,113.87
Calderon Portion Total                                           $ 49,608.13

Judgment Remaining with WGAW ("WGAW Portion")
Principal amount due for unpaid compensation to Alan Jacobs      $   28,250.00
WGAW attorney's fees                                             $    2,500.00
WGAW costs                                                       $      350.00
WGAW Portion Total                                               $   31,100.00
Grand Total Due, Owing, and Unpaid                               $   80,708.13




                                             Exhibit
                                  Renewal of Judgment by Clerk
